Citation Nr: 1528187	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  06-26 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent prior to December 5, 2011 and in excess of 60 percent thereafter, for deformity of the duodenal bulb with gastroesophageal reflux symptoms. 


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran and J.N.


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from October 1974 to May 1976.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which granted an increased rating to 10 percent effective July 9, 2005.  An August 2007 Decision Review Officer (DRO) decision granted an increased rating to 30 percent effective July 9, 2005, and an April 2014 DRO decision increased the disability rating to 60 percent, effective December 5, 2011.

In May 2009, the Veteran testified at a hearing conducted via videoconference before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The Board notes that in the May 2015 VA Form 8, the RO incorrectly characterized the issue certified to the Board as "earlier effective date for a rating in excess of 30 percent prior to December 5, 2011, for deformity of the duodenal bulb with GERD."  However, as the record reflects, the issue on appeal concerns whether an evaluation in excess of 30 percent prior to December 5, 2011 and in excess of 60 percent thereafter for deformity of the duodenal bulb with gastroesophageal reflux symptoms is warranted, and is reflected as such on the title page.

The Board has reviewed the Veteran's paper claims file as well as the electronic records maintained in the Veterans Benefits Management System (VBMS) and the Virtual VA system to ensure consideration of the totality of the evidence.




FINDING OF FACT

Prior to the promulgation of a decision in the appeal, in a January 2015 written correspondence, the Veteran's attorney, on behalf of the Veteran, requested withdrawal of the appeal of the issue of entitlement to an evaluation in excess of 30 percent prior to December 5, 2011 and in excess of 60 percent thereafter, for deformity of the duodenal bulb with gastroesophageal reflux symptoms.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to an evaluation in excess of 30 percent prior to December 5, 2011 and in excess of 60 percent thereafter, for deformity of the duodenal bulb with gastroesophageal reflux symptoms, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing.  38 C.F.R. §§ 20.202, 20.204(b).  In a January 2015 written Appellant's Brief, the Veteran's attorney, on behalf of the Veteran, stated that the Veteran was satisfied with the 30 percent rating assigned prior to December 5, 2011 and the 60 percent rating assigned after December 5, 2011 for his service-connected deformity of the duodenal bulb with gastroesophageal reflux symptoms.  The Veteran's attorney then stated that the Veteran indicated that he wished to withdraw the appeal regarding entitlement to an evaluation in excess of 30 percent prior to December 5, 2011 and in excess of 60 percent thereafter, for deformity of the duodenal bulb with gastroesophageal reflux symptoms.

As the Veteran has withdrawn the appeal of the issue in accordance with 38 C.F.R. § 20.204, there remains no allegation of error in fact or law.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.


ORDER

The appeal for entitlement to an evaluation in excess of 30 percent prior to December 5, 2011 and in excess of 60 percent thereafter, for deformity of the duodenal bulb with gastroesophageal reflux symptoms is dismissed.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs